February 26, 2010 Media Contact:Cynthia Messina(702) 876-7132 Shareholder Contact:Ken Kenny(702) 876-7117 FOR IMMEDIATE RELEASE SOUTHWEST GAS INCREASES THE QUARTERLY COMMON STOCK DIVIDEND AND DECLARES SECOND QUARTER 2010 DIVIDEND LAS VEGAS, NEV. – The Board of Directors for Southwest Gas Corporation (NYSE:SWX) has increased the quarterly common stock dividend from $.2375 per share to $.25 per share and has declared the following second quarter cash dividend: Common Stock Payable June 1, 2010 Of Record May 17, 2010 Dividend $.25 per share The dividend equates to $1.00 per share, a five cent or approximately five percent increase, on an annualized basis.The
